RESPONSE TO AMENDMENT
This Action is in response to the Amendment for Application Number 16376327 received on 2/22/2021.
Claims 1-7, 10-17, 20-26 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claim Objections
Claims 1, 6, 11, and 16 are objected to because of the following informalities:  
Claims 1, 6, 11, and 16 recite the limitation, “wherein the first participating service server and the another participating service server serving users in a same service area”, which appears to contain a minor typographical error.  The limitation will be interpreted as reciting, “wherein the first participating service server and the another participating service server serve .  Appropriate correction is required.

 Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-17, 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation "by another participating service server" at the very end of the claim.  As claim 1 already recites the limitation, “another participating service server” in the “determining” limitation, and also, claim 1 recites “the another participating service server” in the newly added limitation, there is insufficient antecedent basis for this limitation at the very end of the claim.  It would appear that the intentions were for the limitation at the very end of the claim to recite “the another participating service server” in order to properly refer to the preceding limitation.
Claims 6, 11, and 16 recite substantially the same limitation and is therefore rejected under the same rationale applied above.  Claims 2-5, 7, 10, 12-15, 17, 20-26 are rejected for the same reasons by virtue of their dependencies to claims 1, 6, 11, and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 10-17, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9510166) in view of Jagadesan et al. (US 20080112431).

Regarding claim 1, Allen disclosed a communication method, comprising:
receiving, by a target service server (Allen, Fig. 1, “Master PTT Server”; or Fig. 6, 610; col. 4, lines 60-67, “master PTT server 110 that performs the floor control arbitration for the merged group call.”), a first request message from a first participating service server (Allen, Fig. 1, 102 or 112 or 602/604 and 612/614), wherein the first request message comprises an identity of a target multicast bearer and a group identity of a terminal group, and wherein the first request message is used to request to use the target multicast bearer to send service data of the terminal group (Allen,  col. 11, line 12 through col. 12 line 56, Allen disclosed the transmission of multiple moderator burst requests that identify the group; For example, col. 12, lines 36-45, Allen specifies the requests received at the master PTT controlling server 610, indicating requests of the particular group X1;  col. 11, lines 40-55, Allen disclosed the moderator burst request may also include an identification of the MBMS bearer used by the PTT client that sent the pending request, to which Allen disclosed the master PTT controlling server 610 may utilize “to deliver media to the merged group”); 
the master PTT controlling server performing floor control for the merged call (Allen, col. 4, lines 60-67, “master PTT server 110 that performs the floor control arbitration for the merged group call”); 
102, the second group PTT server 112, and the master PTT server 110 may be located in the same wireless network”); and
sending, by the target service server, a first response message to the first participating service server, wherein the first response message is used to instruct the first participating service server to use the target multicast bearer to send the service data of the terminal group (Allen, col. 11, line 56-64, Allen disclosed the master PTT controlling server responds to the pending requests with a confirm message to the group PTT controlling server; See also col. 12, line 56 through col. 13, line 25, Allen disclosed the master PTT controlling server queuing all of the pending requests, and the “master PTT controlling server 610 may grant the request of the PTT client A 606 in group X1” to which “the master controlling server 610 may send a moderator burst granted message to the group PTT controlling server X1 602” in which the grant message includes “the indication of the PTT client that is granted permission to send media” to which the media is forwarded to all the PTT clients in the merged group call.  Col. 11, lines 41-55, Allen explicitly disclosed the master PTT controlling server may utilize the existing MBMS bearers to deliver media to the merged group.  As such, Allen disclosed granting the client’s request utilizing the client’s indicated bearer).
master PTT server performs floor control arbitration for the merged group call, and further, the master PTT server 110 may provide a participating function, controlling function, terminating function, or a combination thereof for PTT service (Allen, col. 4, lines 61 through col. 5, line 5).  Allen further describes this controlling function to allow the server to perform the Floor control arbitration function, e.g., the media burst control or floor control function, to receive and arbitrate requests to send media in a group call (col. 5, lines 15-20).
Since Allen disclosed the concept to which the master PTT server performs floor control, to which the entire purpose of floor control is to arbitrate what device has the “floor” of the session, it is entirely evident that the master PTT server decides whether each request is granted or denied for using the multicast bearer to send service data.
However, while Allen disclosed the concept of floor control for sending service data on the target multicast bearer (and it is clearly evident that the notion of floor control amounts to deciding which device gets the floor and which does not at any given instant), Allen did not explicitly disclose, determining, by the target service server, whether the service data of the terminal group is sent by another participating service server, and sending, by the target service server, a first response message to the first participating service server, wherein the first response message indicates to the first participating service server not to send the service data of the terminal group, in response to determining that the service data of the terminal group is sent by another participating service server.

sending, by the target service server, a first response message to the first participating service server, wherein the first response message indicates to the first participating service server not to send the service data of the terminal group, in response to determining that the service data of the terminal group is sent by another participating service server (Jagadesan, [0021], Jagadesan disclosed the sending of a “floor deny message” if the floor or resources are not available).
Therefore, as disclosed by Jagadesan, the PoC server, upon receiving a floor control request, determines whether the service data of the terminal group is sent by another participating service server, and in response to such, transmitting a deny 
One of ordinary skill in the art would have been motivated to combine the teachings of Allen and Jagadesan, as they are both within similar PTT environments.  Furthermore, Allen suggests the use of floor control functionality, as shown above, and Jagadesan provides specific implementation of such floor control, also shown above.  That is, Jagadesan provides explanation as to how the very concept of floor control arbitration works, by either granting or denying the floor.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the specific floor control implementation of Jagadesan within the teachings of Allen as such would amount to a simple substitution of Allen’s floor control functionality with the floor control implementation of Jagadesan to obtain the predictable result of utilizing Jagadesan’s floor control functionality for its intended purpose of arbitrating communication (Jagadesan, [0001]), while providing a flexible floor control scheme that supports multiple floors for multiple media in a session, one floor for one or more media in a session, and grouping floors and media together (Jagadesan, [0002]).
Claim 6 recites a method with substantially the same limitations as claim 1, in which the limitations include both the “sending” and “receiving” of the same communications of claim 1.  The communications are the exact same as the communications recited in claim 1.  The combination of Allen and Jagadesan disclosed such communications between the respective devices as shown in the above rejection, 
Claim 11 recites an apparatus comprising a processor and memory configured for performing limitations that are substantially similar to claim 1.  
Claim 16 recites an apparatus comprising a processor and memory configured for performing limitations that are substantially similar to claim 6.  
Allen disclosed such an apparatus, as shown in Figure 9 and related paragraphs, explicitly showing processor and memory within a computer that represents the disclosed clients/servers throughout the disclosure of Allen.  
As such, claims 6, 11, and 16 are rejected for the same reasons applied above with respect to claim 1.

Regarding claims 2, 7, 12, and 17, Allen and Jagadesan disclosed the method according to claim 1, wherein the first response message comprises first indication information, and wherein the first indication information indicates to the first participating service server not to use the target multicast bearer to send the service data of the terminal group (Jagadesan, [0021], Jagadesan, further disclosed “a floor deny message may be appropriate in step 307 if the floor or resources are not available”;  The floor deny message denies the floor to the requesting terminal for sending media service data).

Regarding claims 3, 13, 23, and 26, Allen and Jagadesan disclosed the method according to claim 1, wherein the method further comprises:


Regarding claims 4, 14, Allen and Jagadesan disclosed the method according to claim 3, wherein the second response message comprises second indication information, and wherein the second indication information indicates to the second participating service server to use the target multicast bearer to send the service data of the terminal group (Jagadesan, [0021], Jagadesan disclosed the PoC server 101 performing a “resource determination” and sends a “floor control grant signal” to the requesting terminal upon the floor being available; See [0022]-[0023]).

Regarding claims 5, 10, 15, and 20, Allen and Jagadesan disclosed the method according to claim 1, wherein the target service server is a controlling service entity or a multicast bearer management entity (Allen, Figure 6, master controlling server 610).

s 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9510166) in view of Jagadesan et al. (US 20080112431).

Regarding claim 21, Allen and Jagadesan disclosed the method according to claim 1, but did not explicitly disclose receiving, by the target service server, a second request message from the first participating service server, wherein the second request message comprises an identifier of a service area, wherein the second request message is used to request to query the target multicast bearer; and
sending, by the target service server, a second response message to the first participating service server, wherein the second response message comprises an identity of the target multicast bearer.
In an analogous art, Newberg disclosed in which a user (e.g. UE 164), located in BMS SA4 132, makes a call request for a group call, and the local call controller checks its locally managed allocations of BS bearers and determines that it is not locally managing any allocations of BMS bearers located in BMS SA4 164 (Newberg, [0058]).  Since the local controller checks its locally managed allocations of BS bearers located in the service area (SA4) of the UE, it is evident that the call request includes an identifier that the local controller uses to identify the UE’s SA.  Furthermore, Newberg further disclosed the local call controller may request at least one additional BMS bearer from the central resource manager, which checks its shared pool, “and determines that it has available at least one shared BMS bearer for the requested BMS SAs” and “The central resource manager 102 identifies the shared BMS bearer(s) to the local call controller for Agency A 170 (e.g. via TMGIs for the bearer(s); at 726), allocates the 
One of ordinary skill in the art would have been motivated to combine the teachings of Newberg with Allen and Jagadesan since Newberg, like Allen and Jagadesan, is also within the environment of providing PTT services to the UE (see Newberg, [0027]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the techniques for managing multicast service bearers, as disclosed by Newberg, within the teachings of Allen and Jagadesan, such that users in order to facilitate the handling of calls while overcoming the shortcommings of previous BMS transport mechanisms, thereby improving end user experience, and low operating costs (Newberg, [0006]-[0008]).

Regarding claim 22, Allen and Jagadesan disclosed the method according to claim 6, but did not explicitly disclose sending, by the participating service server, a second request message to the target service server, wherein the second request message comprises an identifier of a service area, and wherein the second request message requests to query a target multicast bearer; receiving, by the target service server, the second request message from the participating service server; sending, by the target 
In an analogous art, Newberg disclosed in which a user (e.g. UE 164), located in BMS SA4 132, makes a call request for a group call, and the local call controller checks its locally managed allocations of BS bearers and determines that it is not locally managing any allocations of BMS bearers located in BMS SA4 164 (Newberg, [0058]).  Since the local controller checks its locally managed allocations of BS bearers located in the service area (SA4) of the UE, it is evident that the call request includes an identifier that the local controller uses to identify the UE’s SA.  Furthermore, Newberg further disclosed the local call controller may request at least one additional BMS bearer from the central resource manager, which checks its shared pool, “and determines that it has available at least one shared BMS bearer for the requested BMS SAs” and “The central resource manager 102 identifies the shared BMS bearer(s) to the local call controller for Agency A 170 (e.g. via TMGIs for the bearer(s); at 726), allocates the necessary BMS bearer(s) from the shared pool”, to which “ The local call controller for Agency A 170 assigns the BMS bearers to the call, and signals the start of the call, via a call grant, to its users 156, 146, indicating the shared BMS bearer to be used (e.g. providing the TMGI value for the bearer; at 730, 734)”  (Newberg, [0060]).  As such, Newberg disclosed a participating entity requesting, using an SA, and receiving a bearer in response, as claimed.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the techniques for managing multicast service bearers, as disclosed by Newberg, within the teachings of Allen and Jagadesan, such that users in order to facilitate the handling of calls while overcoming the shortcommings of previous BMS transport mechanisms, thereby improving end user experience, and low operating costs (Newberg, [0006]-[0008]).

Regarding claim 24, Allen and Jagadesan disclosed the apparatus according to claim 11, but did not explicitly disclose: receiving a second request message from the first participating service server, wherein the second request message comprises an identifier of a service area, wherein the second request message requests to query the target multicast bearer, and wherein the target multicast bearer is used to send service data of the terminal group in the service area; and sending a second response message to the first participating service server, wherein the third response message comprises an identity of the target multicast bearer.
In an analogous art, Newberg disclosed in which a user (e.g. UE 164), located in BMS SA4 132, makes a call request for a group call, and the local call controller checks its locally managed allocations of BS bearers and determines that it is not locally managing any allocations of BMS bearers located in BMS SA4 164 (Newberg, [0058]).  
One of ordinary skill in the art would have been motivated to combine the teachings of Newberg with Allen and Jagadesan since Newberg, like Allen and Jagadesan, is also within the environment of providing PTT services to the UE (see Newberg, [0027]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the techniques for managing multicast service bearers, as disclosed by Newberg, within the teachings of Allen and Jagadesan, such that users in order to facilitate the handling of calls while overcoming the shortcommings 

Regarding claim 25 Allen and Jagadesan disclosed the system according to claim 16, but did not explicitly disclose wherein: the participating service server is further configured to: send a second request message to the target service server, wherein the second request message comprises an identifier of a service area, and wherein the second request message requests to query a target multicast bearer; and receive a second response message from the target service server, wherein the second response message comprises an identity of the target multicast bearer; and the target service server is further configured to:receive a second request message from the participating service server, wherein the second request message comprises an identifier of a service area, and wherein the second request message requests to query a target multicast bearer; and send a second response message to the participating service server, wherein the second response message comprises an identity of the target multicast bearer.
In an analogous art, Newberg disclosed in which a user (e.g. UE 164), located in BMS SA4 132, makes a call request for a group call, and the local call controller checks its locally managed allocations of BS bearers and determines that it is not locally managing any allocations of BMS bearers located in BMS SA4 164 (Newberg, [0058]).  Since the local controller checks its locally managed allocations of BS bearers located in the service area (SA4) of the UE, it is evident that the call request includes an identifier that the local controller uses to identify the UE’s SA.  Furthermore, Newberg 
One of ordinary skill in the art would have been motivated to combine the teachings of Newberg with Allen and Jagadesan since Newberg, like Allen and Jagadesan, is also within the environment of providing PTT services to the UE (see Newberg, [0027]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the techniques for managing multicast service bearers, as disclosed by Newberg, within the teachings of Allen and Jagadesan, such that users in order to facilitate the handling of calls while overcoming the shortcommings of previous BMS transport mechanisms, thereby improving end user experience, and low operating costs (Newberg, [0006]-[0008]).

Response to Arguments
2/22/2021 have been fully considered but they are not persuasive.
The Applicant’s arguments are directed to what Applicant sees as the result of the combination of Allen and Jagadesan, stating, “the media would only be transmitted to PTT clients within group A from the group PTT controlling server X1”.
Examiner respectfully disagrees and notes that Applicant’s interpretation does not appear consistent with the basis for the combination.  The Applicant appears to be making an attempt at incorporating the entire system of Jagadesan into the teachings of Allen.  However, the rejection relies on Jagadesan to show that the concept of “floor control” includes a decision as to not only grant requests for the floor in order to send service data, but also to deny requests when the floor is not available.
As noted in the above rejection, Allen explicitly details an embodiment to which the “master PTT server 110 [that] performs the floor control arbitration for the merged group call” (Allen, col. 4, lines 60-67).  It is entirely evident from this embodiment that the master PTT server arbitrates which device in the merged call (that is, the media session of clients that are from the multiple participating servers as shown in the Figures) may have the floor of the merged call. The rejection clearly shows that Allen, while performing floor control, provides detail for only one side of the recited “arbitration”, by which the master PTT controlling server responds to the pending requests with a confirm message to the group PTT controlling server (Allen, col. 11, line 56-64).  While Allen does in fact recite “arbitration” of floor control, the teachings of Allen did not explicitly detail the other end of arbitration for when the master PTT server does not confirm requests.

As Allen explicitly disclosed the use of Floor Control as the master PTT server, one of ordinary skill would have been motivated to incorporate well-known floor control functionality within the master PTT server, such as the floor control functionality taught by Jagadesan. 
With regards to Applicant’s assertions of the “same service area”, Examiner notes that Allen explicitly provides an embodiment to which, “the PTT servers that perform the participating function and the controlling function may be collocated in the same entity.”, and “In some cases, as illustrated, the first group PTT server 102, the second group PTT server 112, and the master PTT server 110 may be located in the same wireless network” (col. 5, lines 35-45;);
Applicant further asserts, “Because the floor control processes in Allen and Jagadesan both relate to the floor control on clients, one of ordinary skill in the art would be led to how to perform floor control on clients, but not performing floor control on servers” [Response, 11].
In response, Examiner notes that all communications in Allen to/from the clients in the merged call, are passed through the participating servers (Fig. 6, 604/602 and 612, 614) and therefore, the notion that floor control is related to the clients does not appear relevant. 
The rejection is therefore respectfully maintained.

Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JERRY B DENNISON/Primary Examiner, Art Unit 2443